(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
Apareciendo de la moción y certificación acompañada que la parte apelante dejó transcurrir la prórroga que le conce-dió la corte sentenciadora en mayo 25, 1929, sin haber pre-sentado la exposición del- caso ni solicitado nueva prórroga para hacerlo; que tampoco se ha radicado la transcripción de los autos en este tribunal, y finalmente, que la dicha parte apelante hizo manifiesta su intención de desistir de la apela-ción mediante moción radicada en la corte inferior, por tanto, se declara con lugar la moción y en su consecuencia se de-sestima el recurso entablado por la parte demandada contra sentencia de mayo 14, 1929, dictada en este caso por la Corte de Distrito de San Juan.